IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


IN RE: CONDEMNATION OF LAND AT        : No. 549 MAL 2014
REAR OF 700 SUMMIT AVENUE             :
JENKINTOWN PENNSYLVANIA               : Petition for Allowance of Appeal from the
                                      : Order of the Commonwealth Court
                                      :
PETITION OF: BOROUGH OF               :
JENKINTOWN                            :


                                   ORDER


PER CURIAM

      AND NOW, this 30th day of December, 2014, the Petition for Allowance of

Appeal is DENIED.